In an action to foreclose a mechanic’s lien for improvements on real property owned by defendant Perlstein, which improvements were contracted for by defendant Bellows, her tenant, the lien was filed on November 4, 1936; and the notice of pendency was filed, apparently with the summons and complaint, on July 13, 1937. Service of the summons was made on defendant Bellows on September 20, but no service was made on defendant Perlstein until November 30, 1937. On a motion to dismiss the complaint as to the owner, Perlstein, on the ground that the action was not brought within one year from the time of filing the lien, the motion was granted. Order affirmed, without costs. No opinion. Hagarty, Davis, Johnston and Taylor, JJ., concur; Lazansky, P. J., dissents. Bellows and Perlstein were united in interest. Service on one was service on the other. (Civ. Prac. Act, § 16.)